DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a biological information monitoring apparatus comprising 10a coupling-amount detection circuit configured to detect coupling amount of near-field coupling due to an electric field between the object and the at least one antenna by using the high-frequency signal; and a displacement detection circuit configured to detect a 15physical displacement of the object based on change in the coupling amount of near-field coupling in combination with the remaining limitations of the claim.
With respect to claims 2-20, the claims have been found allowable due to its dependency to claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record not relied upon discloses the features as follows:
The US 2021/0298629, US 2020/0341083 and US 2020/0292650 by Ohishi et al. share the inventors and assignee of the current application and all discloses the claimed invention of the current application but, all where file after the filing date of the current application. Therefore, they are not considered proper prior art for rejecting under any statue. 
US 2019/0331745 of Chen et al. discloses an MR apparatus that includes a RF system having an impedance adjusting shield with an open window that enables to obtain the require coupling coefficient to implement frequency compensation and thus compensates the body coil frequency (see Abstract and paragraph 0007).  
US 2019/0041476 of Otake et al. discloses a MR device with having RF coils with multiple coil antennas that have a current adjustment to reduce the coupling between said antennas (see paragraphs 0013-0018). 
US 2017/0063143 of Hoarau et al. discloses coupling between transmitter and receiver having a controller to compensate changes in coupling between said coils (see paragraphs 0070-0075).
US 2014/0306706 Lazar et al. disclose two coupling parameters to describe the coupling between a RF antenna and its support system wherein said parameters are set/adjusted by a setting unit for a better operation since it dictates the distance between the antenna and is support system according to the selected coupling (see paragraphs 0015-0022). 
As presented above, different prior art discloses the coupling adjustment between two objects wherein one of them is an antenna. However, all the references discussed above as a mater of an example, fails to teach a displacement detection circuit to detect a physical displacement of the object based on a change in coupling amount. The displacement detection circuit as described by the claim language having a function related to said a change in coupling amount is not obvious to one of ordinary skill in the art at the time of filing. Therefore, the claim invention is considered unobvious and novel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866